MEMORANDUM **
California state prisoner Robert Lee Givens appeals pro se from the district court’s dismissal for lack of jurisdiction of his “Petition for Writ of Mandate and Declaratory Relief,” asking the district court to declare that the California superior court violated state rules and code by calling for an informal response to his state habeas petition.
Federal courts lack jurisdiction to issue a writ of mandamus to a state court. See Demos v. United States Dist. Court for the E. Dist. of Wash., 925 F.2d 1160, 1161 (9th Cir.1991) (order). Accordingly, the district court’s order is affirmed.
All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.